UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2011 OMEGA FLEX, INC. (Exact name of registrant as specified in charter) Pennsylvania 000-51372 23-1948942 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) 451 Creamery Way Exton, Pennsylvania19341 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:610-524-7272 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 5.07.Submission of Matters to a Vote of Security Holders On June 7, 2011, the Company held its Annual Meeting of Stockholders at which two proposals were voted upon: (i) the election of directors, and (ii) the appointment of independent auditors.The following persons were duly elected to serve, subject to the Company’s by-laws, as directors of the Company for a three year term expiring at the 2014 annual shareholders’ meeting, or until election and qualification of their successors: Director Votes in Favor Votes Withheld Broker Non-Votes John E Reed Kevin R Hoben Mark F Albino The proposal to ratify the appointment by the Audit Committee of the Board of Directors of McGladry & Pullen to audit the Company’s financial statements for the year ending December 31,2011 was ratified 8,080,290 votes in favor, 9,250 votes against, and 1,376 votes abstaining. ITEM 9.01.FINANCIAL STATEMENT AND EXHIBITS (a)none (b)none (c)none -2- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OMEGA FLEX, INC. (Registrant) Date: June 10, 2011 By: /s/ Kevin R. Hoben Kevin R. Hoben President and Chief Executive Officer -3-
